IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT JACKSON
                       JANUARY SESSION, 1997

                                                             FILED
STATE OF TENNESSEE,        )                                      July 18, 1997
                           )    No. 02C01-9602-CC-00068
      Appellee             )                                Cecil Crowson, Jr.
                                                             Appellate C ourt Clerk
                           )    MADISON COUNTY
vs.                        )
                           )    Hon. FRANKLIN MURCHISON, Judge
BOBBY ANDERSON,            )
                           )    (Probation Revocation)
      Appellant            )



For the Appellant:              For the Appellee:

PAMELA J. DREWERY               CHARLES W. BURSON
Asst. Public Defender           Attorney General and Reporter
227 W. Baltimore
Jackson, TN 38301               SUSAN ROSEN
                                Assistant Attorney General
                                Criminal Justice Division
GEORGE MORTON GOOGE             450 James Robertson Parkway
District Public Defender        Nashville, TN 37243-0493


                                JAMES G. (JERRY) WOODALL
                                District Attorney General

                                NICK NICOLA
                                Asst. District Attorney General
                                P. O. Box 2825
                                Jackson, TN 38302




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                      OPINION



       The appellant, Bobby Anderson, appeals as of right from a judgment of

the Madison County Circuit Court revoking his probation. The sole issue before

this court is whether the trial court erred by reinstating the appellant’s original

sentence instead of ordering another less restrictive alternative to confinement

pursuant to Tenn. Code Ann. § 40-35-103(1)(C).



       After reviewing the record, we affirm the trial court’s judgment.



       In July of 1993, the appellant entered three guilty pleas to felony drug

offenses and received an effective ten year sentence with placement in the local

community corrections program. His community corrections sentence was

ultimately revoked and the appellant was transferred to the Wayne County

Correctional Facility where he participated in the “boot camp program.” After his

release from “boot camp” in November of 1994, he was placed on intensive

probation. Two days after being placed on intensive probation, the appellant

was arrested for disorderly conduct. In January, 1995, the appellant was

arrested for aggravated robbery and was again arrested in May of 1995 for

criminal trespass and resisting arrest. In addition to these arrests, which were

not reported, the appellant, among other violations, used drugs, failed to perform

required community service, failed to pay court cost, failed to report as directed,

and failed to submit to drug tests.



       The appellant does not dispute the allegations that he violated the

conditions of his probation. At the sentencing hearing, he offered the excuse

that he had failed to attend drug screenings and had failed to perform the

required community service because he had car trouble. He also related that he

did not pay his court costs because he had only been working temporary jobs.


                                           2
He explained that after helping his mother financially, he barely had enough

money to support himself. According to the appellant’s own testimony, his

“support” included marijuana purchases. The appellant testified, “I do have a

little marijuana problem. I like to sort of relax back and smoke a little marijuana.

. . .”



         The appellant’s sole contention is that the trial court erred in ordering that

his entire ten year sentence must be served in the Department of Correction

without considering other alternatives. This argument is misplaced. If the trial

court finds by a preponderance of the evidence that a probationer violates a

condition of his probation, it is within the court’s discretion to revoke probation

and cause execution of the judgment as it was originally entered. Tenn. Code

Ann. §§ 40-35-310,-311(d)(1990). State v. Harkins, 811 S.W.2d 79, 82 (Tenn.

1991). If the record contains substantial evidence to support the trial court’s

conclusion that the appellant violated a condition of his probation, no abuse of

discretion will be found. Id.



         The record in this case contains overwhelming evidence to support the

appellant’s probation revocation. The appellant has been provided numerous

sentencing alternatives, including probation, community corrections, and the

“boot camp” program. None of these alternatives to incarceration have

succeeded. In sum, the appellant’s record is appalling. Accordingly, we

conclude that the trial court did not abuse its discretion in reinstating the

appellant’s original ten year sentence and designating confinement in the

Department of Correction. The judgment of the trial court is affirmed.




                                            3
                          ____________________________________
                          DAVID G. HAYES, Judge



CONCUR:



________________________________
JOE B. JONES, Presiding Judge



________________________________
THOMAS T. WOODALL, Judge




                               4